UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 7, 2014 (July 6, 2014) MICRONET ENERTEC TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) DELAWARE 001-35850 27-0016420 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 28 West Grand Avenue, Suite 3, Montvale, New Jersey (Address of principal executive offices) (Zip Code) (201) 225-0190 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01.Other Events. On July 7, 2014, the Company announced that the Company, via its wholly owned subsidiary Enertec Electronics Ltd, acquired 736,341 shares of Micronet Ltd, ("Micronet"), a 58.6% owned subsidiary of the Company, constituting 3.91% of the issued and outstanding shares of Micronet from Mr. Rafi Katz, Micronet's former Chief Executive Officer (the "Transaction"). The Transaction was closed on July 6, 2014 and the Company paid in consideration for the purchased shares the amount of $642,000. Following the closing of the Transaction, the Company increased its ownership in Micronet to 62.5% of the issued and outstanding shares of Micronet. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MICRONET ENERTEC TECHNOLOGIES, INC. Dated: July 7, 2014 By: /s/ David Lucatz Name: David Lucatz Title: President and Chief Executive Officer
